                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF GEORGIA
                                       ATLANTA DIVISION

             UNITED STATES OF AMERICA,                  :
                 Plaintiff,                             :
                                                        :          CRIMINAL ACTION NO.
                   v.                                   :             1:17-CR-0234-AT
                                                        :
             JOHN HOLLAND, et al.,                      :
                 Defendants.                            :

                                                    ORDER

                                              I. BACKGROUND

                   Defendants John Holland, William Moore and Edmundo Cota have been

             charged in a thirteen-count second superseding indictment (the Indictment), alleging

             that they took part in an illegal kickback scheme involving bribes for patient referrals.

             [Doc. 121].1 The Government alleges that in exchange for payments, Cota’s health

             clinic (“Clinica”) funneled pregnant Hispanic women in need of childbirth services to

             hospitals owned by Tenet Healthcare Corporation (“Tenet”) and run by Holland and

             Moore. Defendants allegedly accomplished this scheme by entering into sham

             contracts that disguised the kickbacks as payments for various services purportedly




                   1
                     For a much more extensive description of the Government’s investigation of
             this matter, the allegations against the Defendants, and the procedural history of this
             case, see Magistrate Judge Catherine M. Salinas’ Third Report and Recommendation,
             [Doc. 339], at 2-12.

AO 72A
(Rev.8/82)
             provided by Clinica to the hospitals, but those services were either unnecessary or not

             properly provided.

                   There are a great many issues now pending before the undersigned, and this

             order is the beginning of an effort to resolve those issues. In this order, this Court will

             review the five Report and Recommendations that Magistrate Judge Catherine M.

             Salinas has submitted, which recommend that numerous motions filed by Defendants

             (except one) be denied.2 This Court will also address Defendants’ contentions that

             evidence of risk of harm to patients should be excluded and Defendants’ motions

             seeking a James hearing.

                                               II. The Five R&Rs

             A. The First R&R

                   In her First Report and Recommendation (R&R1), [Doc. 306], Judge Salinas

             recommends that Holland’s Motion to Dismiss 4, [Doc. 183], which has been adopted

             by Moore and Cota [Docs. 201, 209], Holland’s Motion to Dismiss 6 [Doc. 186],

             which has been adopted by Cota [Doc. 214], and Holland’s Motion to Dismiss 7 [Doc.



                   2
                     Defendants Moore and Cota frequently have adopted in whole the substantive
             motions and objections filed on behalf of Defendant Holland—or filed their own briefs
             and additionally incorporated by reference Defendant Holland’s briefing. Accordingly,
             while the Court frequently refers to Defendant Holland’s arguments in this Order,
             those arguments, or a variant of the same (unless otherwise noted) have generally been
             adopted by Defendants Moore and Cota.
                                                         2

AO 72A
(Rev.8/82)
             187], which also has been adopted by Cota [Doc. 217] be denied. In those motions,

             Defendants argue that a portion of Count One should be dismissed, and that Counts

             Two through Four should be dismissed entirely. Holland’s objections to the R&R

             [Doc. 324] have been adopted by Moore. [Doc. 325].

                   In the R&R, Judge Salinas first correctly discusses the applicable legal standard

             and noted that

                   At this stage in the litigation, the Court’s role is limited to determining
                   whether the indictment is legally sufficient. A legally sufficient
                   indictment must (1) present the essential elements of the charged offense,
                   (2) notify the accused of the charges against him, and (3) enable the
                   accused to rely upon a judgment under the indictment as a bar against
                   double jeopardy for any subsequent prosecution for the same offense. See
                   United States v. Jordan, 582 F.3d 1239, 1245 (11th Cir. 2009). The
                   Eleventh Circuit has repeatedly made the point that unlike the procedural
                   rules governing civil cases, the Federal Rules of Criminal Procedure
                   contain no mechanism for a pre-trial determination of the sufficiency of
                   the evidence, and motions seeking such relief in criminal cases are
                   improper.

             [Doc. 306 at 14].

                   Judge Salinas then reviewed Counts One through Four of the Indictment and

             concluded those counts were legally sufficient. Holland, joined by Moore where

             relevant, objects to the R&R in its entirety.

                   Count One of the Indictment alleges that Defendants conspired to defraud the

             United States and to pay and receive bribes in connection with a federal health care

             program, Counts Two through Four allege that Holland and Cota paid and/or received

                                                        3

AO 72A
(Rev.8/82)
             the bribes. Defendants contend that the allegations in those counts are subjective and

             “incapable of being proven by any standard in a criminal case.” [Doc. 324 at 5]. As

             mentioned above, the Government alleges that Holland and Moore paid bribes to Cota

             so that Cota’s clinic, Clinica, would refer pregnant patients to Holland’s and Moore’s

             hospitals for delivery of their babies for which the hospitals could then bill Medicaid

             and Medicare. According to the Government, Defendants disguised the bribery

             payments by creating “pretextual contracts” for services, but the services were “(a) not

             needed and not justifiable; (b) duplicative of services already being provided; (c)

             substandard or problematic; (d) not rendered at all; and (e) rendered by persons who

             were not qualified to perform them.” Indictment at ¶ 48. It is this portion of Count

             One that Defendants argue is subjective and incapable of proof. They argue that the

             “Indictment does not allege that the cost of [the] services [purportedly delivered under

             the allegedly sham contracts] varied from fair market value or that payment was made

             for services that were not actually rendered. Instead, the government attacks the

             quality of the services provided . . . .” [Doc. 324 at 10].

                   At the outset, this Court notes that while Defendants have quoted passages from

             the First R&R that they find objectionable, they have failed to specify how Judge

             Salinas erred. Instead, they raise the same arguments that Judge Salinas found

             unconvincing. Having reviewed the record, this Court finds that there is nothing


                                                        4

AO 72A
(Rev.8/82)
             remarkable about the fact that the Government intends to show that the contracts

             between the hospitals and Clinica were sham contracts. If Defendants were entitled

             to dismissal based on Defendants’ argument, it would be impossible for the

             Government to prosecute individuals for bribery in many instances because individuals

             engaged in such behavior routinely attempt to cover their tracks with sham paperwork.



                   Moreover, Defendants’ assertions are simply wrong. The Government does, in

             fact, allege that services that were contracted for were not delivered. Indictment at ¶

             48(d). The remaining allegations—that the services were not needed, not justifiable,

             duplicative, substandard, or rendered by unqualified individuals—are all simply

             another way of saying that the value of the services rendered were worth less than fair

             market value. This Court further finds that, in making these allegations in the

             Indictment, the Government has clearly put Defendants on notice of what crimes they

             are accused of and the manner in which those crimes allegedly were committed.

                   Finally, in response to Defendants’ repeated argument that the allegations in the

             Indictment are simply the government’s subjective opinions over the quality of the

             services rendered by Clinica, this Court agrees with Judge Salinas that this argument

             goes to the weight of the evidence and is for the jury to determine.




                                                       5

AO 72A
(Rev.8/82)
                   Having reviewed the record in light of Defendants’ objections, this Court now

             holds that Judge Salinas’ findings and conclusions in the First R&R are correct.

             B. The Second R&R

                   In the Second R&R, [Doc. 332], Judge Salinas recommends that Moore’s

             motion, [Doc. 262], as adopted by Defendant Holland, [Doc. 263], to sever Defendant

             Cota be denied. Moore has objected, [Doc. 338], but Holland has not.

                   Holland and Moore first argue that Cota’s out-of-court statements may be

             admitted during the trial, and if Cota does not testify, Holland’s and Moore’s Sixth

             Amendment right to confront witnesses against them will be violated as described by

             the Supreme Court in Bruton v. United States, 391 U.S. 123 (1968). In concluding that

             Holland and Moore had failed to establish that severance is necessary under Bruton,

             Judge Salinas first found that

                   Holland and Moore have not identified any statement Cota may have
                   made that even mentioned—much less directly implicated—either of
                   them in the crimes charged. Rather, the motion refers generally to
                   statements Cota allegedly made discussing the relationship between
                   Clinica and Tenet hospitals and statements he made to Clinica patients
                   telling them that they must deliver their babies at Tenet hospitals.

             [Doc. 332 at 6-7].

                   As explained at length by Judge Salinas, because Cota’s statements do not

             directly implicate Holland and Moore, severance is not required under Bruton. See

             Richardson v. Marsh, 481 U.S. 200, 208 (1987).

                                                      6

AO 72A
(Rev.8/82)
                   Judge Salinas next concluded that Moore and Holland have failed to

             demonstrate that their defenses are antagonistic to those of Cota. According to Judge

             Salinas, Moore’s and Holland’s arguments are entirely conclusory in that they have

             failed “to even identify any particular defense that Cota might raise.” [Doc. 332 at 8].

             Judge Salinas further noted that, because Cota is charged with engaging in a

             conspiracy along with Holland and Moore, “it is highly unlikely that Cota would

             proclaim his innocence, while simultaneously condemning the actions of Moore and

             Holland.” [Id. at 9].

                   Finally, Judge Salinas concluded that Holland’s and Moore’s arguments that

             severance is necessary because of potential spillover and cross-contamination of

             evidence are likewise conclusory and unconvincing because Moore and Holland “do

             not point to any particular piece of evidence that may be presented against Cota that

             they contend would unfairly prejudice them.” [Id.].

                   Moore’s objections mostly relate to the fact that Judge Salinas’s schedule

             required that he file his motion to sever too early, and he argues that the Court should

             defer ruling on his motion until the Government has produced its exhibits and witness

             lists and Moore has had an opportunity to perfect his motion. This Court rejects that

             argument because a massive amount of discovery has been had in this matter, and the

             parties are sufficiently familiar with the allegations and evidence that could be


                                                        7

AO 72A
(Rev.8/82)
             presented at trial such that, if a compelling reason for severance exists, they would

             know about it. However, while keeping in mind that the default “is that defendants

             who are jointly indicted should be tried together, and this rule applies with particular

             force to conspiracy cases,” United States v. Walker, 720 F.2d 1527, 1533 (11th Cir.

             1983), this Court understands that circumstances change, and if a compelling reason

             for severance arises in the future, this Court may revisit the issue upon proper motion.

                   Moore next argues that severance is necessary because of the complexity of the

             Anti-Kickback Statute (AKS). However, Moore’s arguments are merely speculative.

             He contends, for example, that jurors will be confused, but other than raising

             complexity he does not present a plausible case for how confusion will arise that

             cannot be cured with limiting instructions. See Zafiro v. United States, 506 U.S. 534,

             539 (1993) (noting that measures less dramatic than severance, “such as limiting

             instructions, often will suffice to cure any risk of prejudice”).

                   Having reviewed the record in light of Defendants’ objections, this Court now

             holds that Judge Salinas’ findings and conclusions in the Second R&R are correct.




                                                        8

AO 72A
(Rev.8/82)
             C. The Third R&R

                   In the Third R&R, [Doc. 339], Judge Salinas recommends that Moore’s Motion

             to Dismiss Based on Pre-Indictment Delay, [Doc. 177], Holland’s Motion to Dismiss

             for Violation of Due Process, [Doc. 181], which has been adopted by Moore and Cota,

             [Docs. 199, 205], Cota’s Motion to Dismiss Based on Pre-Indictment Delay, [Doc.

             261], and Holland’s Motion to Dismiss for alleged violation of his constitutional right

             to a speedy trial, [Doc. 180], all be denied. Cota, [Doc. 353], Moore, [Doc. 354], and

             Holland, [Doc. 356], have all objected. In addition, Cota has adopted Moore’s and

             Holland’s objections. [Docs. 359, 360].

                   1. Pre-Indictment Delay

                   In their motions to dismiss based on pre-indictment delay, Defendants contend

             that they have been prejudiced by the fact that the Government waited so long to bring

             the indictment. Normally, compliance with the applicable statute of limitations

             suffices to defeat any claim of pre-indictment delay. However, in extraordinary

             circumstances a criminal defendant may establish a due process violation in the case

             of an “oppressive delay” even though the indictment was filed within the statute of

             limitations. United States v. Lovasco, 431 U.S. 783, 789 (1977). In concluding that

             Defendants had failed to establish that they are entitled to have the Indictment

             dismissed on this ground, Judge Salinas first identified the proper standard for


                                                       9

AO 72A
(Rev.8/82)
             evaluating Defendants’ claim under Lovasco and correctly described the Defendants’

             burden as follows: “to succeed on their motions to dismiss for pre-indictment delay,

             each defendant must show: (1) that the pre-indictment delay was the result of a

             deliberate act by the Government designed to gain a tactical advantage; and (2) that the

             preindictment delay caused the defendant actual substantial prejudice.” [Doc. 339 at

             14]. She then found that Defendants’ assertions of prejudice are too speculative and

             that the Government’s reasons for the delay were not in bad faith or to gain a tactical

             advantage against Defendants but in a reasonable effort to avoid jeopardizing its

             investigation in this matter and parallel proceedings against Tenet and others. Judge

             Salinas further determined that Defendants are not entitled to a hearing because they

             had “presented no more than generalized allegations of misconduct and have failed to

             make a showing that an evidentiary hearing is warranted.” [Id. at 26].

                   In his objections, Cota first argues that the Magistrate Judge failed to consider

             his claim under an alternative standard mentioned in Lovasco. In a footnote in that

             opinion, the Supreme Court stated:

                   In [United States v. Marion, 404 U.S. 307 (1971)] we noted with approval
                   that the Government conceded that a “tactical” delay would violate the
                   Due Process Clause. The Government renews that concession here, Brief
                   for United States 32, and expands it somewhat by stating: “A due process
                   violation might also be made out upon a showing of prosecutorial delay
                   incurred in reckless disregard of circumstances, known to the
                   prosecution, suggesting that there existed an appreciable risk that delay
                   would impair the ability to mount an effective defense,” id., at 32-33, n.

                                                       10

AO 72A
(Rev.8/82)
                   25. As the Government notes, however, there is no evidence of
                   recklessness here.

             Lovasco, 431 U.S. at 795 n.17 (emphasis added).

                   It is not at all clear from that dictum statement that the Supreme Court has

             adopted a “reckless disregard” standard for evaluating claims of pre-indictment delay.

             Moreover, even if this Court were to agree that Cota has raised plausible arguments as

             to how the delay has prejudiced him, he has not presented sufficient evidence that the

             Government was reckless in its disregard for his due process rights. In any event, this

             Court is unconvinced that Cota has established actual, substantial prejudice. He

             contends that (1) he cannot locate certain witnesses that the Government has identified

             and (2) some of the witnesses he can locate refuse to be interviewed because they are

             undocumented aliens and fear that they will be deported.

                   This Court acknowledges that Cota as well as his co-Defendants may encounter

             significant difficulty in locating former Clinica patient witnesses. But most of those

             witnesses—especially those who may have concerns about their immigration

             status—would testify on the issue of harm to patients, and this Court’s conclusion later

             in this Order that the evidence of risk of harm to patients is inadmissible, see infra

             discussion at § III, should substantially ameliorate Cota’s (and his co-defendants’)

             concerns. Even if this Court were to admit some evidence of harm to patients, this

             Court further concludes that the prejudice that Cota (and his co-defendants) claims, at

                                                       11

AO 72A
(Rev.8/82)
             least as presented at this juncture, is not sufficient to establish a due process violation.

             Cota’s claim that he has experienced significant trouble locating witnesses or

             persuading those few located that they are safe to testify given the current immigration

             climate and dangers of deportation, does not establish a per se due process violation.

             “The standard of prejudice is fairly stringent.” Stoner v. Graddick, 751 F.2d 1535,

             1544 (11th Cir. 1985) (citing Tiemens v. United States, 724 F.2d 928, 929 (11th Cir.

             1984)). “In Marion, the Supreme Court made it clear that when pre-indictment delay

             is asserted, actual prejudice and not merely ‘the real possibility of prejudice inherent

             in any extended delay,’ is a necessary element which must be shown before the

             restraints of the due process clause will be applied to bar a prosecution because of a

             delay.” United States v. McGough, 510 F.2d 598, 604 (5th Cir. 1975) (quoting United

             States v. Marion, 404 U.S. at 307). Here, Cota has not established that the witnesses

             he cannot find or cannot interview are central to his defense. Indeed, those witnesses

             would mostly testify regarding the peripheral issue of patient harm, which does not

             implicate Cota’s actual guilt of the crimes charged in the Indictment.3




                    3
                      Defendant Cota (and his co-defendants) may renew their respective motions
             (to the extent each of the Defendants relied on this issue) or seek other appropriate
             relief, however, if patient harm evidence is admitted that Defendant(s) show cannot be
             rebutted based upon the witness circumstances discussed above.

                                                         12

AO 72A
(Rev.8/82)
                   In their objections, Moore and Holland argue more strenuously that the

             Government engaged in bad faith efforts to delay indicting them for tactical advantage.

             They argue that the record demonstrates that the Government had completed its

             investigation well before it brought charges against them. They further contend that

             the Government’s decision to bring charges against Holland in Florida was also part

             of the Government’s efforts to gain a tactical advantage against Defendants in this

             action.

                   The Government’s decision to indict Holland in Florida as well as the

             Government’s purported bad faith in general are recurring themes in many of

             Defendants’ motions. Defendants contend that the Government knew that venue was

             improper in Florida and that the Florida indictment clearly demonstrates the

             Government’s bad faith efforts to gain a tactical advantage. Judge Salinas pointed out

             that the district court in Florida denied Holland’s first motion to change venue after

             deciding that the factors announced in Platt v. Minnesota Min. & Mfg. Co., 376 U.S.

             240 (1964), weighed in favor of the Government. [Doc. 30]. Only after Holland filed

             a motion for reconsideration did the Florida court transfer the action here after issuing

             a detailed opinion. [Doc. 56]. That transfer, however, was entirely discretionary, and

             the Florida court made no finding that the Government acted in bad faith in first

             bringing the case there.


                                                        13

AO 72A
(Rev.8/82)
                   Having reviewed the record, including the orders of the Florida district court

             first refusing to, and then later agreeing to, transfer the case here, it appears that the

             Government had plausible, though not compelling, arguments in support of venue in

             Florida. Based on the Court’s review of the Florida Magistrate Judge’s extensive

             factual findings in its final transfer Order, [Doc. 56], as well as related record

             evidence, this Court concludes that the Government’s decision to indict Holland in

             Florida does not appear to make much pragmatic sense. This, in turn, creates an

             inference that the Government sought to gain some tactical advantage in its choice of

             forum. In reaching this assessment, the Court points to several factors. First, most

             significantly, the Court considers the Florida Magistrate Judge’s findings (upon review

             of supplemental submissions) that Holland and the great bulk of the witnesses,

             evidence, subject hospitals, and alleged sprawling criminal activity transpiring over

             many years are principally located in or occurred in Georgia. As Florida Magistrate

             Judge Jonathan Goodman further concluded, “The real meat and potatoes which will

             be served to the jury involve Georgia-based witnesses providing testimony about

             events occurring in Georgia.” [Doc. 56 at 3] In finding that almost all of the extensive

             nuts and bolts evidence in this case resides within Georgia, Magistrate Judge Goodman

             also contrasted this to the limited matters occurring in Florida that were “largely

             administrative events” subject to a streamlined presentation. [Doc. 56 at 3, 26]. The


                                                        14

AO 72A
(Rev.8/82)
             Court further notes that none of the Government’s lead attorneys assigned to this

             matter were based in Florida. Finally, the Court takes note that two grand juries were

             empaneled in the Northern District of Georgia and heard evidence over a span of years,

             concluding apparently in or around mid 2016—all before the Florida indictment of

             Defendant Holland. These proceedings included the presentation of live testimony

             from dozens4 of witnesses.5 Guilty pleas were taken by this Court in three related

             cases.6 The Government’s sudden switch to proceeding in the Southern District of

                   4
                      Both the Government and Defendants refer to hundreds of witnesses having
             been interviewed in the course of the Government’s investigation. It is not clear to the
             Court what percentage of these witnesses actually testified in grand jury proceedings,
             but in any event, a large number did.
                   5
                       Meanwhile, the civil False Claims Act case principally aimed at a range of
             hospitals operated by Tenet was filed under seal by a Relator in 2009 in the Middle
             District of Georgia, United States ex. rel. Williams v. Health Management Associates,
             Inc. et al., No. 3:09-CV-130 (DCL) (and amended in September 2011), culminating
             in the Government’s formally intervening in late 2014 and reaching a settlement with
             Tenet for a total of $368 million. See Notice of Settlement dated October 3, 2016 in
             3:09-CV-130 (DCL) [Doc. 222], and Government’s Consolidated Response in this
             criminal case [Doc. 259 at 4]. Simultaneous to the civil settlement, Atlanta Medical
             Center and North Fulton Hospital, in their corporate capacity, entered a guilty plea to
             a one count information in this Court. United States v. Atlanta Medical Center, et al.,
             1:16-CR-350-1-AT, Doc. 1 (N.D. Ga. Oct. 2, 2016). No evidence has been introduced
             suggesting that the delay in handling of the civil case was associated with the
             individual defendants in the instant case.

                   6
                     See United States. v. Tracey Cota, 1:14-CR-275-AT at Doc. 10-1 (N.D. Ga.
             Aug.. 6, 2014; United States v. Gary Lang, 1:14-CR-274-AT at Doc. 10 (N.D. Ga.
             Aug. 6 2014); United States v. Atlanta Medical Center, et al. 1:16-CR-350-1-AT, Doc.
             1 (N.D. Ga. Oct. 2, 2016).
                                                       15

AO 72A
(Rev.8/82)
             Florida seems to have occurred at the last moment in late 2016 or early 2017, and

             relied upon the condensed presentation to the Florida grand jury of summaries of

             witness testimony that had been given in person to the grand juries in Atlanta. The

             indictment in Florida was issued on January 24, 2017.7 Similarly, when the case was

             later transferred to Atlanta and Moore and Cota were thereafter added as defendants

             in the governing second superseding indictment [Doc. 121, September 26, 2017],

             summaries of earlier witness testimony were relied upon by the grand jury.

                   The Government, of course, has the discretion to choose among those forums

             where venue is proper, United States v. Bradley, 644 F.3d 1213, 1252-53 (11th Cir.

             2011) (“So long as its choice does not create a constitutional hardship, the Government

             may choose, from among those districts, one where it is most convenient to pursue an

             indictment.”), and in making that choice, tactical advantage is likely a



                   7
                      As a matter of standard professional practice in the Northern District of
             Georgia, counsel for Defendants Moore and Holland represent that they had
             endeavored to be in continual contact with the prosecution on behalf of their clients
             (who had been identified as targets of the investigation) so as to have the opportunity
             to address potential charges prior to the issuance of the grand jury indictment. They
             represent that they were lead to believe Government counsel would remain in touch
             and give them this opportunity. Moore’s counsel represents additionally that he was
             advised by the Government that a decision as to Moore’s indictment would be issued
             originally in 2014. The Government’s indictment of Holland in January 2017,
             occurring amidst ongoing arrangements for such a meeting, clearly came as a total
             surprise to Defendants and was a source of bitter relations between counsel as well as
             suspicion.
                                                       16

AO 72A
(Rev.8/82)
             consideration. Everything else being equal, the Government is permitted to choose the

             forum where it believes that its chances for success are better. To the degree that

             Holland contends that the tactical advantage that the Government sought in bringing

             the criminal action in Florida was unfair, that unfairness was largely cured by the

             transfer here. Though the Court recognizes that the Government’s Florida excursion

             may have been driven by questionable tactics, these tactics have not been shown to

             reflect a deliberate Government effort to cause pre-indictment delay as opposed to gain

             some form of strategic trial advantage. Despite the concerns the Court has noted, it

             agrees with Judge Salinas that there is not sufficient evidence to rise to the level of

             demonstrating bad faith by the Government and a constitutional due process violation.

             That said, the Court notes its strong concern that the Government attempted to

             prosecute Holland in Florida when the Northern District of Georgia was the most

             obvious forum and that this course of action left a bitter professional trail.

                   More generally, while this Court is willing to accept Defendants’ argument that

             the Government could have indicted them sooner, the reason for the delay is not as

             clear or as dispute-free as Defendants make out. Defendants level various post hoc

             accusations that the Government delayed indicting them for tactical reasons, but they

             have failed to point to “facts or evidence from which the Court could infer that the

             Government’s delay was a deliberate act to gain a tactical advantage” causing a


                                                        17

AO 72A
(Rev.8/82)
             prejudice to the defendants “which the government anticipates will flow from the

             delay.” United States v. Foxman, 87 F.3d 1220, 1223, n. 2 (11th Cir. 1996). As

             further stated by Judge Salinas,

                   the Government states that to the extent there was a delay, it was due to
                   the sheer breadth and multiple moving parts inherent in this investigation,
                   which involved both criminal and civil investigations; receiving and
                   reviewing voluminous documents and data from Tenet and other third
                   parties; hundreds of witness interviews and testimony before the grand
                   jury; guilty pleas by two individuals to a conspiracy to pay and receive
                   health care bribes; a global resolution by and between the United States,
                   the states of Georgia and South Carolina, Tenet, Tenet HealthSystem
                   Medical, Inc. and their subsidiary hospitals to resolve their criminal, civil,
                   and administrative liability; and a continued investigation to assess the
                   viability of charges against other individuals and entities.

             [Doc. 339 at 18].

                   Defendants have not disputed that the multiple investigations in this case have

             been extraordinarily complex and wide-ranging, involving multi-million dollar

             schemes, multiple hospitals, multiple governmental agencies, a series of grand juries,

             parallel civil and criminal lawsuits, hundreds of witnesses, and millions of pages of

             documents. Given the high level of complexity and challenges of proof, this Court

             finds that the Government’s rationale for its extended investigation is reasonable and

             believable — and that the Government’s pursuit of its investigation on multiple fronts

             prior to proceeding with an indictment is consistent with the Supreme Court’s guidance

             in Lovasco, 431 U.S. at 789-794 (recognizing that prosecution’s delay for investigative


                                                        18

AO 72A
(Rev.8/82)
             purposes should generally be treated differently than delay for other purposes). While

             Defendants present legitimate concerns with regard to the prosecution’s Southern

             District excursion and associated bad faith contentions, their presentation is not

             sufficient to disprove the Government’s overarching rationale for the time expended

             in the years prior to the running of the statute of limitations or alternatively, given this

             Court a reasonable basis to believe their version of events over that of the

             Government.8 As Defendants clearly bear this burden, this failure is fatal to their

             motion at this juncture.

                    2. Fed. R. Crim. P. 6(e)

                    In the Third R&R, Judge Salinas also concludes that Defendants’ arguments that

             the Indictment should be dismissed under Fed. R. Crim. P. 6(e) because of the

             Government’s alleged breaches of grand jury secrecy requirements are without merit.

             According to Judge Salinas,

                    Rule 6(e) of the Federal Rules of Criminal Procedure requires that
                    attorneys for the Government not disclose matters occurring before the
                    grand jury except in specified circumstances. In Holland’s Motion to
                    Dismiss-2 (as adopted by Moore and Cota), Holland asserts that in
                    January 2015, a former prosecutor involved in the Government’s
                    investigation improperly discussed aspects of the ongoing grand jury


                    8
                     The Court, however, recognizes the Eleventh Circuit’s observation in Foxman
             that “. . . where an investigation is itself delayed by the government for tactical
             reasons, the fact that an investigation was involved might be no bar to a due process
             violation.” Foxman, 87 F.3d at 1223, n. 2.
                                                         19

AO 72A
(Rev.8/82)
                    investigation of Tenet with another passenger during a conversation on
                    a commercial airline flight. [Doc. 181 at 11-12]. The other passenger
                    turned out to be the former chief of staff to Tenet Healthcare
                    Corporation’s Chief Executive Officer. [Id. at 12]. Holland argues that
                    this disclosure of information “had the potential of infecting the
                    testimony of potential witnesses even at the highest level of the
                    company.” [Id. at 13].

                    Holland further asserts that on another occasion in 2015, a different
                    prosecutor involved in the Government’s investigation improperly
                    discussed aspects of the investigation with the employer of a former
                    employee of the Atlanta Medical Center, possibly in an attempt to
                    intimidate that witness. [Doc. 181 at 13-16]. Such disclosures, according
                    to Defendant Holland, somehow “damaged his ability to receive a fair
                    trial.” [Id. at 16].

             [Doc. 339 at 28-29].

                    Relying on Midland Asphalt Corp. v. United States, 489 U.S. 794, 802 (1989)

             (“Only a defect so fundamental that it causes the grand jury no longer to be a grand

             jury, or the indictment no longer to be an indictment, gives rise to the constitutional

             right not to be tried. An isolated breach of the traditional secrecy requirements does

             not do so.”), Judge Salinas concluded that Defendants had “failed to articulate any

             basis upon which the Court could find that the isolated breaches . . . in any way

             damaged [their] ability to receive a fair trial or give rise to a constitutional right not to

             be tried.” [Doc. 339 at 30].

                    In his objections, Holland argues that Judge Salinas erred because the Midland

             case that she relies on discusses a “right not to be tried,” but Holland seeks dismissal


                                                          20

AO 72A
(Rev.8/82)
             of the indictment which, he contends, is fundamentally different. Holland further

             repeats his argument from his Motion to Dismiss that dismissal is warranted to deter

             prosecutorial misconduct and because the allegedly improper disclosures by

             Government attorneys caused him prejudice.

                   This Court first notes that it has reviewed Holland’s allegations that prosecutors

             divulged secret grand jury material, [Doc. 181 at 11-16], and finds that the purported

             disclosures, while strange, were not major—at worst, the prosecutors divulged only

             that the grand jury was investigating Tenet and its officials and that the Government

             possessed strong evidence in the case.

                   More important to this Court’s conclusion that he is not entitled to dismissal

             under Rule 6(e), Holland has failed to demonstrate that he was unfairly prejudiced by

             the Government’s supposed disclosures. As Holland points out, the Supreme Court

             in Bank of Nova Scotia v. United States, 487 U.S. 250, 254 (1988) held that “a district

             court may not dismiss an indictment for errors in grand jury proceedings unless such

             errors prejudiced the defendants.” Here, while Holland asserts in conclusory form that

             the Government’s disclosures “damaged [his] ability to receive a fair trial,” [Doc. 181

             at 11], he has made no showing of prejudice.9

                   9
                     Having concluded that the Government’s actions did not violate Petitioner’s
             rights or harm his chances to a fair trial, this Court nonetheless believes that, if true,
             Holland’s account of the Government’s attorney’s apparent “ambushing” of a Tenet
             executive on a commercial airliner was unprofessional and an unacceptable manner to
                                                        21
AO 72A
(Rev.8/82)
                   3. Post-Indictment Delay/Speedy Trial

                   Finally in the Third R&R, Judge Salinas concludes that Holland’s claim of post-

             indictment delay or denial of his right to a speedy trial is unavailing. Judge Salinas

             properly identified the four-factor test to determine whether a post-indictment delay

             has caused a speedy trial violation under Barker v. Wingo, 407 U.S. 514 (1972): (1)

             the length of the delay; (2) the reason for the delay; (3) the defendant’s assertion of the

             speedy trial right; and (4) the prejudice to the defendant. See id. at 530. She then

             determined that, as of the time that he filed his motion, the delay—then less than a

             year—was not presumptively prejudicial. [Doc. 339 at 33 (citing United States v.

             Knight, 562 F.3d 1314, 1323 (11th Cir. 2009))].

                   Judge Salinas further found that under the second Barker factor—the reason for

             the delay—does not weigh against the Government. In the undersigned’s analysis, this

             is the most salient factor in this case. As Judge Salinas pointed out, the second factor

             weighs “whether the government or the criminal defendant is more to blame

             for th[e] delay,” Vermont v. Brillon, 556 U.S. 81, 90 (2009), and it is clear that

             Defendants bear the blame for much, if not most, of the post-indictment delay in this

             matter. Defendants have sought numerous extensions in this matter, and they have

             filed a large volume of pretrial motions, some of them meritless.

             convey confidential information. Likewise, the Government’s actions in connection
             with Lisa Napier are equally concerning.
                                                         22
AO 72A
(Rev.8/82)
                   In addition, Judge Salinas noted that Barker differentiated between “an ordinary

             street crime” and “a serious, complex conspiracy charge,” noting that what may be

             considered a lengthy delay for the former may not be considered a lengthy delay for

             the latter. Barker, 407 U.S. at 530-31. This Court agrees that any delay in this matter

             is validly based upon the case’s significant complexity—which necessarily influences

             the volume of work, the amount of time in which it is to be accomplished, and the

             number of individuals involved—rather than due to unwarranted, deliberate delay by

             the Government.

                   Judge Salinas also found that the third Barker factor—whether Holland

             adequately asserted his speedy trial rights—does not weigh against the Government

             because Holland waited almost a year before raising the issue and he has repeatedly

             sought extensions. Finally, Judge Salinas found that Holland had failed to demonstrate

             sufficient prejudice to establish a speedy trial violation.

                   In his objections, Holland (and his co-defendants) contends that Judge Salinas

             erred with respect to her evaluation of each of the four Barker factors. His argument

             regarding the first factor is irrelevant because that factor—the length of the

             delay—merely determines whether the court must consider the other three factors. The

             defendant must show that the period of delay is “presumptively prejudicial,” and, if

             not, court need not consider the other factors. United States v. Knight, 562 F.3d 1314,


                                                        23
AO 72A
(Rev.8/82)
             1323 (11th Cir. 2009). While Judge Salinas found no presumptively prejudicial delay,

             she nonetheless considered the other factors as well, which is all that a finding of a

             presumptively prejudicial delay requires.

                   As to the second factor, Holland contends that the Magistrate Judge erred in

             finding that the Government has not acted in bad faith. As mentioned above, this

             Court does have concerns regarding the Government’s actions in relation to this case.

             However, this Court has reviewed the record and deems Judge Salinas’ finding that

             there is no evidence of bad faith on the part of the Government to be correct. This

             Court further finds that neither was the Government grossly negligent in its handling

             of this matter in response to Holland’s objection to that effect. [See Doc. 356 at 28].

             Because the remainder of Holland’s objections regarding the third Barker factor are

             premised on the Government’s bad faith, and because this Court has not found bad

             faith of a constitutional or significant dimension here, those remaining objections are

             unavailing.

                   This Court also notes that Holland is incorrect in claiming that Judge Salinas

             “impermissibly requir[ed]” a finding of bad faith in order to find that the third factor

             weighed against the Government. [See id. at 29]. Rather, as discussed above, Judge

             Salinas determined that Holland’s own extensive pretrial motions practice was to

             blame for much of the delay in this matter.


                                                       24
AO 72A
(Rev.8/82)
                   Regarding the third Barker factor, Holland contends that Judge Salinas erred in

             finding that this factor favored the Government because Holland waited almost a year

             to file his motion. According to Holland, Judge Salinas “inexplicably found” that the

             delay was not presumptively prejudicial while at the same time determining that he

             waited too long to file his speedy trial motion to satisfy the third Barker factor. [Doc.

             356 at 30]. Holland, however, has oversimplified the analysis. In weighing the third

             factor, courts consider whether there has been an indication that the defendant was

             concerned about his speedy trial rights over the course of the proceeding. For

             example, in United States v. Register, 182 F.3d 820 (11th Cir. 1999), the Eleventh

             Circuit concluded that the third factor did not weigh against the Government even

             though the defendant had filed two motions for a speedy trial because he had also

             moved for a continuance on four occasions. Id. at 828. Here, up until Holland filed

             his motion, he gave no indication that he sought a speedy trial. His extensive motions

             practice further indicates that he is in no particular hurry, although the Court

             recognizes that Holland and his co-defendants have all expressed strong concerns

             regarding the availability and disappearance of witnesses over time. Moreover, because

             this Court has determined that the second factor (the reason for the delay) does not

             weigh against the Government in connection with defendant’s post-indictment speedy

             trial claim, Holland must demonstrate prejudice regardless of whether the third factor


                                                        25
AO 72A
(Rev.8/82)
             weighs in his favor, Register, 182 F.3d at 827, and this Court agrees with the

             Magistrate Judge that Holland has not established prejudice.

                   In objecting to Judge Salinas’ determination that he had not demonstrated

             prejudice, Holland argues that she erred in not granting a hearing at which he could

             establish prejudice. “Prejudice to the defendant is evaluated in view of the three

             interests the right to a speedy trial was designed to protect: ‘(1) to prevent oppressive

             pretrial incarceration; (2) to minimize anxiety and concern of the accused; and (3) to

             limit the possibility that the defense will be impaired.’” United States v. Schlei, 122

             F.3d 944, 988 (11th Cir. 1997) (quoting Barker, 407 U.S. at 532). Of these three

             interests, the third is the most significant. Ringstaff v. Howard, 885 F.2d 1542, 1545

             (11th Cir. 1989).

                   As Holland is not incarcerated, the first factor does not apply. Regarding the

             second factor, Holland contends that he

                   has been gravely concerned and anxious about this matter now for years,
                   and has had to seek medical and professional services for anxiety and
                   other stress-related symptoms he has suffered as a result of these
                   proceedings. Despite this being one of the prejudice factors that courts
                   consider for speedy trial claims, the Third R&R minimized it, finding that
                   “[a]nxiety and stress . . . are inherent in any prosecution.” (Doc. 339 at
                   42.) Mr. Holland explained that he would present evidence of his
                   treatment at an evidentiary hearing if necessary, as such evidence
                   includes his private medical information, but the Third R&R denied his
                   request and concluded that he only presented “general conclusory
                   allegations [that] are insufficient to constitute proof of actual prejudice.”
                    (Doc. 339 at 42.)

                                                        26
AO 72A
(Rev.8/82)
             [Doc. 356 at 32].

                   However, circuit law supports Judge Salinas’s characterization of Holland’s

             claims of anxiety.

                   Anxiety of the sort present to some degree in virtually every case does
                   not amount to actual prejudice. Were the appellants shown to have
                   suffered particular hardships or was this a capital case, where the anxiety
                   would justifiably be more severe, we would accord the appellants’
                   allegations greater weight.

             United States v. Avalos, 541 F.2d 1100, 1115 (5th Cir. 1976).

                   Being the subject of a criminal prosecution is a highly unpleasant experience,

             and this Court sympathizes with the position of the defendants. Nonetheless, this Court

             agrees with the Judge Salinas that Holland (and his co-defendants) has not

             demonstrated that his anxiety was “of such an extreme degree that it differed in any

             way from that which would naturally be expected to accompany a defendant’s

             awareness of pending charges,” Goodrum v. Quarterman, 547 F.3d 249, 263 (5th Cir.

             2008), and that Holland has not established that he is at all likely to make such a

             showing at a hearing.

                   This Court further agrees with Judge Salinas’ determination that Holland has

             failed to establish that his defense of the charges against him has been impaired. Judge

             Salinas found (1) that Holland’s conclusory allegations of “general prejudice from

             faded memories and the inability of several witnesses who testified before the grand


                                                       27
AO 72A
(Rev.8/82)
             jury to recall specific details due to the passage of time . . . fail to satisfy the burden of

             showing actual prejudice,” [Doc. 339 at 43]; and (2) that Holland

                    failed to demonstrate that his defense has been impaired as a result of one
                    physician witness passing away back in 2014 and pre- and post-
                    indictment difficulties trying to locate ‘several likely helpful witnesses’
                    and exculpatory documents. Holland makes no representations about
                    what the testimony might have been or what the documents might have
                    shown, nor does he argue that the testimony or evidence would have been
                    material to his defense, that no other witnesses are available who could
                    testify to the same thing, or that the loss of these witnesses and/or
                    documents in some significant way has impaired his ability to mount a
                    defense.

             [Id. at 43-44]. And to the extent that time delay and circumstances may have

             prejudicially impacted Holland or his co-defendants’ ability to locate witnesses to

             respond to possible “harm to patient” testimony, this potential source of prejudice has

             been addressed by the Court herein.

                    In his objections, Holland generally disputes Judge Salinas’ findings, but he has

             failed to assert prejudice with the specificity that Judge Salinas found lacking. Having

             reviewed the record, this Court concludes that Judge Salinas is correct that Holland has

             failed to establish that he is entitled to dismissal of this action because of a violation

             of his Sixth Amendment speedy trial rights.

                    4. Fed. R. Crim. P. 48(b)

                    Finally, it is clear that Judge Salinas is correct that Defendants have no right to

             relief under Fed. R. Crim. P. 48(b). Rule 48(b) reaffirms the Court’s inherent power

                                                          28
AO 72A
(Rev.8/82)
             to dismiss a case for want of prosecution where there has been an unnecessary delay

             in presenting a charge to a grand jury, filing an information against a defendant, or

             bringing a defendant to trial. This Court has considerable discretion in determining

             whether to grant relief under the rule, “and dismissal is mandatory only if the

             defendant’s constitutional rights have been violated.” United States v. Butler, 792 F.2d

             1528, 1533 (11th Cir. 1986) (citing United States v. Edwards, 577 F.2d 883, 887 n.1

             (5th Cir. 1978). This Court has not found a constitutional violation; Judge Salinas is

             correct that Defendants have failed to establish that they are entitled to relief under

             Rule 48(b); and nothing in Defendants’ objections has convinced this Court that Judge

             Salinas erred.

                   In summary, having reviewed the record in light of Defendants’ objections, this

             Court now holds that Judge Salinas’ findings and conclusions in the Third R&R are

             correct.

             D. The Fourth R&R

                   Holland has filed a motion to dismiss for improper venue. [Doc. 188]. In the

             Fourth R&R, [Doc. 348], Judge Salinas notes that both Holland and the Government

             agree that Count Ten of the Indictment, charging Defendant John Holland with

             falsification of books and records, should be dismissed for lack of venue.10 The


                   10
                        Venue on that count lies in the Northern District of Texas.
                                                        29
AO 72A
(Rev.8/82)
             dispute is over whether Count Ten should be dismissed with or without prejudice.

             Judge Salinas has recommended that the dismissal should be without prejudice because

             all of the cases that Holland has cited in support of his arguments are either

             inapplicable or materially distinguishable, and he has thus failed to demonstrate that

             this Court is authorized to dismiss the charge with prejudice. [Doc. 348].

                   In his objections, [Doc. 352], Holland again accuses the Government of bad

             faith for indicting him in Florida and by changing the charges against him when re-

             indicting him in this District. He further contends that the Government’s presentment

             of the charges in Count Ten to the grand jury in this District despite the obviously

             improper venue constitutes further evidence of bad faith.

                   Holland admits that the Government could try him on Count Ten if he were to

             waive his venue rights and that a trial on Count Ten in the Northern District of Texas

             would be largely duplicative of the trial in this action. Moreover, the Government

             stated in the Indictment itself that venue for Count Ten lies in the Northern District of

             Texas, and after Holland filed his motion, the Government readily admitted that the

             motion should be granted, though it may have hoped to be able to litigate all charges

             against Holland in one forum. It is thus clear that the Government was not trying to

             “hide the ball” or otherwise act in a nefarious fashion.




                                                        30
AO 72A
(Rev.8/82)
                   Most significant to this discussion, however, is the fact that Holland has failed

             to effectively argue that Judge Salinas erred in her conclusion that Count Ten should

             be dismissed without prejudice. In response to Holland’s contentions in his objections

             and after a de novo review of the record, this Court finds that the Government has not

             acted in bad faith or has harassed (or is harassing) Holland in connection with Count

             Ten of the Indictment. Contrary to Holland’s contentions, this Court finds that

             dismissal of Count Ten without prejudice would not result in harassment of Holland

             or otherwise be contrary to the manifest public interest, it would not condone disregard

             for the Federal Rules of Criminal Procedure, and it would not be fundamentally unfair.

             [See Doc. 352 at 12 (citing United States v. Karake, No. CRIM.A. 02-00256 ESH,

             2007 WL 8045732 at *1-3 (D.D.C. Feb. 7, 2007))]. And of course, Holland could

             waive venue with respect to Count Ten to avoid the daunting psychological specter of

             facing prosecution in Texas as well as in this Court.

                   Having reviewed the record in light of Defendants’ objections, this Court now

             holds that Judge Salinas’ findings and conclusions in the Fourth R&R are correct.

             E. The Fifth R&R

                   In the Fifth R&R, [Doc. 357], Judge Salinas recommends that the following

             motions be denied: Defendant John Holland’s motion to compel in which Holland asks

             the Court to require the Government to elect between the two theories of conspiracy


                                                       31
AO 72A
(Rev.8/82)
             alleged in Count One, which has been adopted by Defendant William Moore and

             Defendant Edmundo Cota, [Docs. 185, 204, 213], Holland’s motion to dismiss for

             failure to allege fraud, which has been adopted by Moore and Cota, [Docs. 184, 202,

             211], Holland’s motion to dismiss Count Twelve for defective allegations and lack of

             materiality, which has been adopted by Moore regarding Count Thirteen, [Docs. 189,

             206], Holland’s motion to dismiss Count Twelve based on the Ex Post Facto Clause,

             which has been adopted by Moore regarding Count Thirteen, [Docs. 190, 208],

             Holland’s motion to dismiss the Government’s “One Purpose” Theory of Prosecution,

             which has been adopted by Moore and Cota, [Docs. 264, 270, 282], and Holland’s

             motion to dismiss based on abuse of the grand jury, which has been adopted by Moore

             and Cota, [Docs. 182, 200, 207]. Moore, [Doc. 363 as supplemented by Doc. 367], and

             Holland, [Doc. 365], have filed objections.

                   1. Motion to Compel Election of Theories

                   As explained in much more detail in the R&R, in their motion to compel,

             Defendants complain that Count One of the Indictment alleges that (1) they conspired

             to both pay and receive bribes in connection with a federal health care program and (2)

             conspired to impede the lawful functions of the Medicaid and Medicare Programs.

             Defendants argue that Count One is duplicitous because both prongs of 18 U.S.C.




                                                       32
AO 72A
(Rev.8/82)
             § 371 are alleged in a single count, and the Government should be required to elect

             between “the two theories of conspiracy.”

                       Judge Salinas has concluded that the indictment is not duplicitous as described

             by the Eleventh Circuit in United States v. Ramos, 666 F.2d 469, 473 (11th Cir. 1982),

             because the crime alleged under § 371 is a conspiracy, and under Supreme Court

             precedent, a count alleging a conspiracy to commit more than one crime is not

             duplicitous. Braverman v. United States, 317 U.S. 49, 54 (1942); see May v. United

             States, 175 F.2d 994 (D.C. Cir. 1949) (holding that a violation of both prongs of § 371

             may be alleged in a single conspiracy count without charging more than one offense,

             and stating “neither a multiplicity of objects nor a multiplicity of means converts a

             single conspiracy into more than one offense”).

                       In their objections, Moore and Holland argue that Judge Salinas failed to analyze

             § 371 to determine if it establishes two separate and distinct crimes under the test

             announced in Blockburger v. United States, 284 U.S. 299, 304 (1932) (“The applicable

             rule is that where the same act or transaction constitutes a violation of two distinct

             statutory provisions, the test to be applied to determine whether there are two offenses

             or only one, is whether each provision requires proof of a fact which the other does

             not.”).




                                                          33
AO 72A
(Rev.8/82)
                   This Court is not convinced that the statutory analysis and application of the

             Blockburger test that Holland and Moore urge this Court to undertake is applicable.

             The evil of duplicity—one count listing two crimes—arises from the possibility that

             some jurors might find that the defendant committed one crime listed in the count

             while others might disagree but find that the defendant committed the other crime. The

             result is a jury that only appears to be unanimous. With a conspiracy count, it is the

             conspiracy that matters and not what the defendants conspired to do. The indictment

             can allege multiple objects of the conspiracy, and even if the jurors disagree as to what

             the object of the conspiracy was, they can unanimously agree that the defendants

             conspired to commit some crime. See United States v. Mathis, 239 Fed. Appx. 513,

             516 (11th Cir. 2007) (“[T]he conspiracy count simply charged two objectives for the

             conspiracy, not duplicitous offenses.”). As a result, it does not matter whether § 371

             establishes two distinct crimes because Count One alleges a conspiracy.

                   This Court further points to the reasoning of the Ninth Circuit in United States

             v. Smith, 891 F.2d 703, 711-13 (9th Cir. 1989), amended by, 906 F.2d 385 (9th Cir.

             1990) (concluding that “[a]lthough there is no helpful legislative history, the two

             clauses should be interpreted to establish alternate means of commission, not separate

             offenses” and holding that both prongs of § 371 can be charged in a single count

             without being duplicitous).


                                                        34
AO 72A
(Rev.8/82)
                   However, there is a significant body of case law that holds that the two clauses

             of § 371 are separate offenses. E.g., United States v. Thompson, 814 F.2d 1472, 1475-

             77 (10th Cir. 1987); United States v. Haga, 821 F.2d 1036, 1039 (5th Cir. 1987)

             (“Cases construing section 371 have made it plain that the ‘commit any offense’ clause

             and the ‘defraud the United States’ clause describe different criminal offenses.”);

             United States v. Minarik, 875 F.2d 1186, 1194 (6th Cir. 1989). Given that case law

             and the absence of clear direction from the Eleventh Circuit, this Court has determined

             that, in order to avoid error, it will render the issue moot by requiring the jury to make

             specific findings with respect to whether Defendants conspired to either commit any

             offense against the United States, defraud the United States, or both. Cf., United States

             v. Schlei, 122 F.3d 944, 978-79 (11th Cir. 1997) (discussing duplicitous offense

             charging issues and fatal absence of related unanimity jury charge as to such in a

             securities fraud case).

                   2. Motions to Dismiss for Failure to Allege Fraud

                   In their Motions to Dismiss for Failure to Allege Fraud, [Docs. 184, 202, 211],

             Defendants argue that the various fraud counts in the Indictment must be dismissed

             pursuant to Fed. R. Crim. P. 12(b)(3)(B)(v). In related motions, Holland and Moore

             seek to dismiss Counts Twelve and Thirteen for failure to allege materiality and for

             failure to allege fraud with sufficient specificity. [Docs. 189, 206]. According to


                                                        35
AO 72A
(Rev.8/82)
             Defendants, the fraud charges fail to allege the essential element of fraud—that the

             United States actually lost money, property or something of value as a result of their

             misconduct. Defendants contend that their hospitals provided the services that were

             paid for by the Government.

                   In concluding that these motions should be denied, Judge Salinas again

             identified the correct legal standard, which is the same standard that she applied to

             Defendants other motions to dismiss of determining whether the indictment is legally

             sufficient. See supra discussion at § II.A. She then concluded that Defendants’

             arguments failed because the Indictment alleges that Defendants committed fraud by

             causing the United States to pay for medical services that it otherwise would not have

             paid for and that the payments for those services were tainted by the bribes that

             Defendants paid and received. Judge Salinas then provided a lengthy analysis of each

             challenged count of the Indictment and correctly concluded that the allegations satisfy

             the requirements for each violation alleged.

                   In their objections, as in their original motions, Defendants rely heavily on the

             Eleventh Circuit’s analysis in United States v. Takhalov, 827 F.3d 1307 (11th Cir.

             2016). Oversimplifying, Takhalov concerned the question of whether it was fraud for

             a bar owner to hire women to approach men and lie to them by posing as foreign

             tourists to lure the men into the bar. The Eleventh Circuit concluded it was not fraud


                                                       36
AO 72A
(Rev.8/82)
             because the men lost nothing of value in the scheme; the bar owner provided the

             purported victims with “exactly what they asked for and charged them exactly what

             they agreed to pay.” Id. at 1310.

                    Defendants contend that the Indictment charges them with fraud for merely

             doing what Takhalov did. They provided exactly the services that the United States

             agreed to pay for, and the United States lost nothing of value. The problem with

             Defendants’ argument, of course, is that there is a qualitative difference between a bar

             owner hiring women to deceptively entice willing men into his bar and a hospital

             paying bribes to a clinic in exchange for the clinic referring its patients to the hospital,

             and the Eleventh Circuit clearly recognizes that difference.

                    For example in United States v. Sams, --- F. Appx. ---, Case No. 17-15761, 2019

             WL 1756473 at *3 (11th Cir. Apr. 18, 2019), the defendant persuaded his victim to

             hire a sham company to develop a computer application, but “despite all of the lies and

             misrepresentations, it appears that the defendant wanted and expected the app to

             succeed; and with help from some (mostly Russian) contract engineers that he hired,

             he eventually completed it and delivered it to [the victim] pursuant to the contract.”

             Id. at *1. In determining that the there was sufficient evidence of a scheme to defraud,

             the Eleventh Circuit engaged in a lengthy analysis of Takhalov, and distinguished that




                                                         37
AO 72A
(Rev.8/82)
             case because the Sams victim would not have entered the contract if he had known the

             truth regarding who and how the contract would be executed.

                   Significant to this matter is that in Sams, the Eleventh Circuit cited with

             approval to United States v. Maxwell, 579 F.3d 1282, 1299 (11th Cir. 2009). In

             Maxwell, the defendant was the executive in charge of an office of a large contracting

             company. Id. at 1288. The defendant won several contracts to do electrical work for

             the United States by representing that small or disadvantaged businesses, or both, were

             performing a “commercially useful function in the completion of the contract[s]”

             when, in fact, those businesses were merely passing payments along to the defendant’s

             company, which was performing all of the work. Id. at 1288-89. The defendant’s

             company performed on the contracts—in other words, the United States got exactly

             what it expected and paid exactly what it agreed to pay. Nonetheless, the Eleventh

             Circuit held that the defendant’s deception constituted a “scheme to defraud” because

             the defendant “dishonestly circumvent[ed] the worthy purpose” of the government’s

             regulatory provisions that expressly required the prime contractor to engage the

             minority sub-contractor in the actual performance of work covered by the contract. Id.

             at 1303. The Court notes though that in both Sams and Maxwell, the work covered by

             the government contract was performed by different personnel or contractors than was

             expressly or implicitly provided for in the contract. The Court in Sams, recounting the


                                                       38
AO 72A
(Rev.8/82)
             central holding of Takhalov, stated that “if a Defendant does not intend to harm the

             victim by obtaining “‘by deceptive means, something to which [the defendant] is not

             entitled’ – then he has not intended to defraud the victim.” Sams, 2019 WL 1756473

             at *2 (citing Takhalov, 827 F.3d at 1313).

                   In this case, the Government alleges that Holland and Moore paid bribes to Cota,

             and in exchange Cota referred patients to Holland’s and Moore’s hospitals with the

             result that the United States paid for those patients’ care. As in Maxwell—the

             precedent of which survives Tahhalov as evidenced by the Eleventh Circuit’s reliance

             on it in Sams—Defendants allegedly dishonestly circumvented through intentional

             fraud the worthy purpose of the Government’s anti-kickback contracting requirements

             as expressed in the AKS. A jury could find otherwise based on the evidence presented.

             But in any event, even recognizing that Sams is an unpublished decision, the Court

             under the circumstances presented in this case, must find that Defendants are not

             entitled to dismissal of the fraud counts against them because the controverted issue

             here involves a factual dispute, as currently teed up at least, that requires jury

             resolution.

                   3. Motion to Dismiss Counts Twelve and Thirteen

                   Counts Twelve and Thirteen of the Indictment allege that Holland and Moore

             violated the major fraud statute, 18 U.S.C. § 1031. As discussed by Judge Salinas, the


                                                      39
AO 72A
(Rev.8/82)
             elements of this crime, tailored to the facts of this case, are: (1) that the defendant

             knowingly executed a scheme with the intent to defraud the United States, or to obtain

             money by means of materially false or fraudulent pretenses, representations, and

             promises; (2) that the scheme took place in connection with a form of Federal

             assistance; and (3) that the value of such Federal assistance, or any constituent part

             thereof, was one million dollars or more. The Indictment alleges that Holland and

             Moore defrauded the United States by making materially false statements in certain

             “cost reports.”

                   Holland and Moore argue that the two counts must be dismissed because the

             Indictment fails to specify what particular statement in the cost reports is alleged to be

             materially false. Judge Salinas disagreed, noting that the Indictment clearly alleges

             that Moore and Holland’s certification regarding compliance with the AKS is the

             material misrepresentation. Judge Salinas further concluded that Holland and Moore’s

             misrepresentation in the cost reports that the services identified in those reports were

             provided in compliance with the AKS was material because the Government made a

             facially sufficient allegation of materiality by alleging that Medicare would not pay

             funds to a provider hospital for patient services that Medicare knew were the result of

             a violation of the AKS.




                                                        40
AO 72A
(Rev.8/82)
                    In their objections, Holland and Moore argue that Judge Salinas failed to address

             their argument that, relying on Universal Health Servs., Inc. v. United States ex rel.

             Escobar, 136 S. Ct. 1989 (2016), the certifications in the cost reports cannot be

             material as a matter of law. Part of the holding of Escobar was that not every statutory,

             regulatory, or contractual violation is material even if “the defendant knows that the

             Government would be entitled to refuse payment were it aware of the violation.” Id.

             at 2004. “The False Claims Act does not adopt such an extraordinarily expansive view

             of liability.” Id.

                    However, the problem with Holland and Moore’s argument is that it is clear that

             Escobar was discussing an evidentiary standard, not a standard for evaluating the

             sufficiency of an allegation in an indictment:

                    In sum, when evaluating materiality under the False Claims Act, the
                    Government’s decision to expressly identify a provision as a condition of
                    payment is relevant, but not automatically dispositive. Likewise, proof
                    of materiality can include, but is not necessarily limited to, evidence that
                    the defendant knows that the Government consistently refuses to pay
                    claims in the mine run of cases based on noncompliance with the
                    particular statutory, regulatory, or contractual requirement. Conversely,
                    if the Government pays a particular claim in full despite its actual
                    knowledge that certain requirements were violated, that is very strong
                    evidence that those requirements are not material. Or, if the Government
                    regularly pays a particular type of claim in full despite actual knowledge
                    that certain requirements were violated, and has signaled no change in
                    position, that is strong evidence that the requirements are not material.

             Id. at 2003-04 (emphasis added).


                                                        41
AO 72A
(Rev.8/82)
                   After Escobar, materiality in this context is not a mixed question of law and fact

             as Holland would have this Court believe. Rather, it is an element of the crime and

             thus an issue for the jury to determine.

                   Holland also objects based on his contention that he did not make the

             representations in the cost reports because that was not his role with Tenet at the time

             the cost reports were submitted, and he has submitted exhibits in support of that claim.

             Judge Salinas concluded that this Court cannot rely on facts outside the Indictment or

             make a pretrial ruling regarding the sufficiency of Holland’s evidence. [Doc. 357 at

             19 n.3]. This Court agrees, and, according to the case Holland cited in his objections,

             United States v. Salman, 378 F.3d 1266, 1267-68 (11th Cir. 2004) (“A motion for

             acquittal under Rule 29 is the proper avenue for contesting the sufficiency of the

             evidence in criminal cases because there is no explicit authority to grant a pre-trial

             judgment as a matter of law on the merits under the Federal Rules of Criminal

             Procedure.”), so does the Eleventh Circuit.11

                   4. Motions to Dismiss Counts Twelve and Thirteen based on the Ex Post

             Facto Clause




                   11
                      Having so held, this Court expects that if Holland can reliably demonstrate
             that he was not involved in the preparation of the subject cost reports, the Government
             should be willing to stipulate to that fact.
                                                        42
AO 72A
(Rev.8/82)
                   Holland and Moore have also filed motions to dismiss Counts Twelve and

             Thirteen because the counts purportedly violate their Ex Post Facto rights. [Docs. 190,

             208]. As explained by Judge Salinas:

                   As discussed above, 18 U.S.C. § 1031 prohibits the execution (or
                   attempted execution) of a scheme to defraud the United States. On May
                   20, 2009, § 1031 was amended, expanding its reach to fraudulent
                   schemes like the one alleged in this case, i.e., a scheme related to any
                   “form of Federal assistance.” In their motion, Holland and Moore
                   complain that the conduct with which they are charged in Counts Twelve
                   and Thirteen was not made illegal until 2009. They acknowledge,
                   however, that the Indictment alleges that they submitted the 2011 Cost
                   Reports in 2013, well after the statutory change, but they nevertheless
                   argue that the Court should dismiss Counts Twelve and Thirteen because
                   those counts incorporate allegations of certain conduct that occurred prior
                   to May 20, 2009.

             [Doc. 357 at 23].

                   In concluding that Holland and Moore are not entitled to relief, Judge Salinas

             stated:

                   There is nothing on the face of the Indictment that requires dismissal of
                   Counts Twelve or Thirteen. The Government has met the basic pleading
                   requirements for these charges. Although the Indictment alleges a
                   scheme dating back to 2000, the Government has also alleged that
                   Holland and Moore executed the scheme more than four years after the
                   § 1301 amendments went into effect when they submitted cost reports in
                   August 2013 that contained an allegedly fraudulent misrepresentation
                   concerning compliance with the AKS. It is for the jury to decide whether
                   the submission of the two 2011 Cost Reports amounted to two executions
                   of a scheme to defraud the United States. At the appropriate time, the
                   jury will be instructed as to the controlling law on the issue. At this
                   juncture, however, I see no basis to dismiss Counts Twelve and Thirteen
                   on ex post facto grounds.

                                                       43
AO 72A
(Rev.8/82)
             [Id. at 24].

                    In their objections, Holland and Moore complain that the Government has

             charged them with a crime that was not punishable by statute when it occurred.

             However, the operative illegal action alleged in the Indictment was the execution or

             submission of two cost reports that contained misrepresentations and were submitted

             in 2013, which was after the 2009 amendment to § 1031.                   The alleged

             misrepresentation in those cost reports was that certain services had been provided in

             compliance with the AKS.        When the statement was made—in 2013—it was

             (allegedly) untrue. That is the alleged crime, at least as presented in the second

             superseding indictment. At this preliminary juncture the Court cannot simply

             determine as a general principle that just because some part of the alleged non-

             compliance with the AKS occurred prior to the 2009 amendments, that the 2013

             statement was not also an intentional false representation. Accordingly, Judge Salinas

             is correct that it is up to the jury to decide whether the submission of the two cost

             reports amounted to two executions of a scheme to defraud the United States.

                    This Court does note, however, that while it has a general idea of what the cost

             reports are, it has not seen them, and in particular, it has not seen how those reports

             incorporate information from previous years. Without engaging in needless

             speculation, this Court can imagine that the manner in which the cost report for 2011


                                                       44
AO 72A
(Rev.8/82)
             or 2013 incorporate information from, for example, 2008, could possibly raise ex post

             facto or other concerns in relation to the crimes alleged in the Indictment, and this

             Court may be willing to revisit this issue upon the presentation of evidence or

             information.

                   5. Government’s “One Purpose” Theory of Prosecution

                   Defendants filed motions to “dismiss” the Government’s “one purpose theory

             of prosecution.” [Docs. 264, 270, 282]. Judge Salinas pointed out, and Defendants

             now agree, that the motion does not properly seek to “dismiss” anything. As Judge

             Salinas found,

                   Rather, Defendants take issue with the legal premise, coined the “one
                   purpose rule,” that if one of the purposes of a payment to a service
                   provider is to induce Medicaid or Medicare patient referrals, then the
                   payment necessarily violates the AKS, even if there are other legitimate
                   purposes for the payment. [Doc. 264 at 2-3]. Defendants contend that
                   the facts of this case do not support a conviction based on the “one
                   purpose rule” because here, “fair market value payments” were made “for
                   bona fide services with perhaps the hope and expectation that referrals
                   [would] flow from the relationship.” [Id. at 4].

             [Doc. 357 at 25].

                   In recommending that these motions be denied, Judge Salinas concluded that

             Defendants had disregarded the purpose of a motion to dismiss and (again) improperly

             sought a ruling on the evidence.




                                                      45
AO 72A
(Rev.8/82)
                   Defendants strenuously object, and this Court acknowledges that their objections

             are, to a limited degree, valid. The AKS prohibits payments in exchange for referrals.

             However, it does not prohibit every type of business relationship by and among

             medical service providers and the individuals or entities that refer patients. For

             example, a hospital may need a service, and in picking an entity to provide that service,

             the hospital is not prohibited from choosing to enter into a contract with an entity that

             also has the capacity to refer patients over one that does not. The hospital can even

             hope that the existing business relationship between the hospital and the entity it picks

             will encourage the entity to refer patients. As Defendants point out, the United States

             Department of Health and Human Services has promulgated safe harbor regulations

             that specify what payment practices are not subject to criminal or civil liability under

             the AKS. 42 C.F.R. § 1001.952(D), (F), (S). This Court disagrees, however, with

             Defendants’ arguments that the one-purpose theory is at odds with medical providers

             ability to enter into a legitimate business relationship, the safe harbor provisions, and

             their First Amendment rights.

                   In United States v. McClatchey, 217 F.3d 823, 835 (10th Cir. 2000), the Tenth

             Circuit adopted the one-purpose theory after noting that every federal appellate court

             to consider the issue12 had likewise adopted it. Defendants have not pointed to, and

                   12
                     The cases cited by the Tenth Circuit are United States v. Davis, 132 F.3d
             1092, 1094 (5th Cir.1998); United States v. Kats, 871 F.2d 105, 108 (9th Cir.1989);
                                                        46
AO 72A
(Rev.8/82)
             this Court could not independently locate, a case in which a court has rejected the one-

             purpose theory. The Tenth Circuit recognized, however, that there is a difference

             between “a collateral hope or expectation” that the business relationship will result in

             referrals—which is acceptable—and referrals being a “motivating factor” behind the

             business relationship—which is not. Id. at 835 n.7.13 Significant to this Court’s

             analysis, the Tenth Circuit also approved the district court’s instruction to the jury that

             “a hospital or individual may lawfully enter into a business relationship with a doctor

             and even hope for or expect referrals from that doctor, so long as the hospital is

             motivated to enter into the relationship for legal reasons entirely distinct from its

             collateral hope for referrals.” Id. at 834. It is thus clear that the one-purpose theory

             does not have the automatic effect of criminalizing legal behavior or abrogating the

             safe harbor provisions.

                    It is further clear that this issue is best addressed in connection with this Court’s

             instructions to the jury, and a reasonably and flexibly drafted instruction should

             address Defendants’ concerns. Accordingly, while this Court concludes that the one-


             United States v. Greber, 760 F.2d 68, 71–72 (3d Cir.1985). See also United States v.
             Borrasi, 639 F.3d 774, 782 (7th Cir. 2011). It appears that the Eleventh Circuit has not
             commented on the one purpose theory.
                    13
                         Defendants contend that this is too fine a line for juries to negotiate, but this
             Court agrees with the Tenth Circuit that “[m]aking such difficult factual determinations
             . . . is the very role which our system of justice assigns to the finder of fact.” Id. at 835
             n.7.
                                                          47
AO 72A
(Rev.8/82)
             purpose theory may be correct, to the degree that the Government argues the one-

             purpose theory to the jury, it must properly account for Defendants’ ability to legally

             enter into a business relationship with referring individuals or entities as well as the

             safe harbor provisions mentioned above.

                   6. Motion to Dismiss Based on Abuse of the Grand Jury

                   In the Fifth R&R, Judge Salinas last considers Defendants’ motions to dismiss

             the Indictment because of purported abuse of the grand jury. [Docs. 182, 200, 207].

             These motions are another effort on the part of the Defendants to have this case

             dismissed based on the Government’s purported bad faith, and as discussed above, this

             Court has not found that the Government’s actions have risen to the level of bad faith.

                   In their motions, Defendants—Holland in particular—provide a long recitation

             of facts, [Doc. 365 at 3-13], which details the history of the Government’s efforts in

             first indicting Holland in Florida, despite the facts that (1) most of the evidence and

             witnesses were in Georgia and all of the involved hospitals are in Georgia and South

             Carolina and (2) the Government atypically failed to provide for a pre-indictment

             meeting to allow counsel for Defendants to present factors in support of a declination

             of prosecution. The Government then resisted Holland’s efforts to have the case

             transferred to this Court. When the Florida court ultimately transferred the case here,

             the Government obtained a stay to determine whether it would bring additional


                                                       48
AO 72A
(Rev.8/82)
             charges, and instead of new charges, the Government obtained an entirely new

             indictment “that entirely revamped its theory of prosecution.” [Id. at 12]. As

             discussed above, Holland and his counsel expended significant resources in

             challenging venue in Florida and in preparing to defend against the charges in the

             original indictment only to have that work rendered moot by the new indictment.

                   In recommending that these motions be denied, Judge Salinas first

             acknowledged the Government’s substantial discretion in their charging decisions. See

             United States v. Goodwin, 457 U.S. 368, 381-82 (1982); United States v. Armstrong,

             517 U.S. 456, 464 (1996). She then found that

                   Defendants have failed to provide objective evidence that there was a
                   reasonable likelihood that the prosecution team in this case was motivated
                   by vindictiveness or a desire to punish Holland (or his co-defendants) for
                   exercising a legal right. They have not shown that the Government has
                   any motivation except to charge them for their alleged crimes.

             [Doc. 357 at 29].14

                   14
                      In his objections, Moore complains that Judge Salinas failed to address his
             arguments regarding “summary presentment,” or the supposedly abusive tactic of
             providing summaries of the evidence to the grand jury with the testimony of
             government agents rather than calling the actual witnesses. However, in his motion
             to dismiss, [Doc. 200], Moore merely adopts Holland’s motion, [Doc. 182], and neither
             Holland’s nor Moore’s motions brief the issue of “summary presentment.” In a
             footnote, Moore contends that he had “previously detailed the prejudicial impact of the
             Government’s calculated manipulation of the grand jury process in his Objection to the
             Third Report and Recommendation [Doc. 354] and therefore does not restate those
             arguments here . . . .” At the outset, citing to the entirety of a twenty-seven page
             document is unacceptable. Moreover, this Court has again reviewed those objections
             and again found no discussion of substance regarding “summary presentment” other
                                                       49
AO 72A
(Rev.8/82)
                   Although the Court reiterates the concerns and findings regarding the

             Government’s tactics in proceeding with the indictment in the Southern District of

             Florida, the Court agrees with Judge Salinas that Defendants have failed to

             demonstrate that the Indictment should be dismissed based on the Government’s abuse

             of the grand jury process. The Court does not view the evidence to be sufficient to

             meet the high bar for demonstrating the Government’s intentional use of abusive

             tactics or prosecutorial vindictiveness based on the defendants’ exercise of their legal

             rights. See United States v. Goodwin, 457 U.S. 368, 372 (1982). Having reviewed

             the record in light of Defendants’ objections, this Court holds that Judge Salinas’

             findings and conclusions in the Fifth R&R are correct, subject to the Court’s earlier

             observations.




             than the brief discussion of the use of the summaries in place of live testimony in
             footnote 6 of the objections. [Doc. 354 at 12] In any event, the sparse case law that
             discusses the issue of presenting summaries of the evidence to the grand jury by
             government agents indicates that the practice is acceptable. See United States v.
             Casamento, 887 F.2d 1141, 1182 (2d Cir. 1989). The Court recognizes that Defendant
             Moore’s Objections also present an interesting theory that the Government had
             orchestrated a “divide and conquer scheme” to separate the defendants and proceed
             against Holland first in Florida in a lead test case—and thereby gain a tactical
             advantage and cause further delay in the proceedings involving Moore in Atlanta. But
             this “divide and conquer” theory was not presented squarely in Moore’s original
             motion [Doc. 200] directly or via his adoption of Holland’s Motion and is ultimately
             speculative.
                                                       50
AO 72A
(Rev.8/82)
                   III. Motions in Limine Related to Evidence of Risk of Patient Harm

             A. Background

                   Paragraphs 55 and 56 of the Indictment state:

                   55. Some Clinica patients, as a result of defendants’ intended conduct,
                   traveled long distances from their respective homes to deliver at a Tenet
                   Hospital and bypassed other hospitals to do so, all of which at the very
                   least created a reckless risk of serious personal and bodily injury to the
                   Clinica patients and their respective babies.

                   56. Some Clinica patients, as a result of defendants’ intended conduct,
                   also received problematic and disparate care related to childbirth at the
                   Tenet Hospitals, which also created at the very least a reckless risk of
                   serious personal and bodily injury to the Clinica patients and their
                   respective babies.

             [Doc. 121 ¶ 56 at 21-22].

                   Essentially, the Government wants to present evidence that Defendants, by

             engaging in their alleged scheme to improperly refer pregnant Clinica patients to Tenet

             hospitals, exposed those patients to an increased risk of harm. Defendants move to

             prohibit the Government from making references to, and presenting evidence about,

             the allegations in Paragraphs 55 and 56. [Docs. 374, 376, 377, 426, 429].

                   Defendants argue that this evidence is irrelevant to the question of whether they

             engaged in paying and receiving illegal referral payments or in defrauding the United

             States. They further contend that the very few patients that the Government has

             identified as having received inadequate care are statistically irrelevant and their


                                                       51
AO 72A
(Rev.8/82)
             testimony would confuse and inflame the passions of the jury. As a result, they argue,

             this evidence should be excluded because the questionable probative nature of the

             evidence is significantly outweighed by the unfair prejudice that its introduction would

             cause.

                      The Government summarizes its arguments as follows:

                      Evidence that Defendants’ intended conduct exposed Clinica mothers to
                      a risk of harm is relevant evidence for several reasons. First, it proves
                      Defendants’ wrongful intent. Such evidence proves that Defendants
                      wrongfully traded Clinica mothers for money, regardless of patient choice
                      and the best interests of patients. Second, it provides essential context to
                      the charges and completes the story of the offenses. Defendants funneled
                      Clinica mothers to Tenet Hospitals for one purpose: to increase payments
                      from Medicaid and Medicare. Third, it must be considered by the jury to
                      determine any sentencing enhancement as to Counts Twelve and Thirteen
                      (Major Fraud) . . . . Fourth, it is relevant once Defendants, as they have
                      throughout the pre-trial litigation, opened the door by injecting into trial
                      the quality of care and services provided to Clinica mothers at Tenet
                      Hospitals. The probative value of this evidence is therefore significant
                      and not substantially outweighed by Defendants’ cited concerns.

             [Doc. 382 at 4].

                      At an October 19, 2017, hearing, this Court voiced its concerns regarding patient

             harm evidence. [Doc. 174 at 37-39]. Those concerns remain. As discussed at the

             hearing, this case is ultimately about money—whether Defendants disguised sham

             contract payments for the referral of patients. Adding a medical malpractice element

             to the case does not directly aid in answering that question and is likely to turn a

             significant portion of the trial into a debate over a tangential issue that would

                                                          52
AO 72A
(Rev.8/82)
             significantly lengthen the trial and pose a serious potential risk of causing juror

             confusion and prejudice.

             B. Legal Standard

                   Evidence is relevant if:

                         (a) it has any tendency to make a fact more or less probable than
                   it would be without the evidence; and

                         (b) the fact is of consequence in determining the action.

             Fed. R. Evid. 401.

                   “Irrelevant evidence is not admissible.” Fed. R. Evid. 402.

                   The court may exclude relevant evidence if its probative value is
                   substantially outweighed by a danger of one or more of the following:
                   unfair prejudice, confusing the issues, misleading the jury, undue delay,
                   wasting time, or needlessly presenting cumulative evidence.

             Fed. R. Evid. 403.

                   “The term ‘unfair prejudice,’ as to a criminal defendant, speaks to the capacity

             of some concededly relevant evidence to lure the factfinder into declaring guilt on a

             ground different from proof specific to the offense charged[, such as] an undue

             tendency to suggest decision on an improper basis, commonly, though not necessarily,

             an emotional one.” Old Chief v. United States, 519 U.S. 172, 180 (1997) (quotations

             and citations omitted). However, exclusion of evidence under “Rule 403 is an

             extraordinary remedy, which should be used only sparingly, and the balance should be


                                                      53
AO 72A
(Rev.8/82)
             struck in favor of admissibility.” United States v. Edouard, 485 F.3d 1324, 1344 n.8

             (11th Cir. 2007) (quotations and citations omitted).

             C. Discussion

                   1. Is the Evidence Relevant?

                   Defendants and the Government differ sharply on whether risk of patient harm

             evidence is relevant. Defendants argue that evidence of patient harm has no bearing

             on the central question of whether Defendants intended to disguise contract payments

             for the referral of patients. As detailed above, the Government contends that the

             evidence is relevant because (1) it shows intent in that Defendants put their pecuniary

             interests above the well-being of patients, (2) it “completes the story” of the offenses,

             (3) it is necessary to determine a sentencing enhancement as to Counts Twelve and

             Thirteen, and (4) Defendants will “open the door” by contending that the patients

             received quality care.

                   With respect to the Government’s first argument, both Judge Salinas and the

             Government have cited to United States v. Kallen-Zury, 629 F. Appx. 894, 905 (11th

             Cir. 2015), for the proposition that the Eleventh Circuit has stated that evidence of

             harm to patients can be relevant as circumstantial evidence of fraudulent intent in a

             Medicare fraud case to show “that the defendants valued Medicare payments over the

             health and comfort of their patients.” To be precise, the Eleventh Circuit merely noted


                                                        54
AO 72A
(Rev.8/82)
             that the district court had admitted the evidence for that purpose without commenting

             on the propriety of doing so, and the issue before the court was not the admissibility

             of the evidence but the propriety of the arguments that the Government made about

             that evidence. This Court further points out that the facts of Kallen-Zury are

             qualitatively different. In that case, the Defendants, who owned or worked at a Florida

             mental health facility, Hollywood Pavilion or HP, paid recruiters to bring them

             patients.

                   These recruiters would find patients from as far away as Maryland. They
                   would pay to have the patients ride buses down to HP in Hollywood,
                   Florida. Most of the patients were drug addicts who did not need the
                   psychiatric services offered at HP. Accordingly, the conspirators would
                   often falsify the patients’ records to reflect serious psychiatric problems.

                   Additionally, HP would only admit patients who had enough days on
                   their Medicare plans to have their treatment periods paid for by the
                   government. When the Medicare money ran out, the patients would be
                   dismissed. Through this scheme, HP filed tens of millions of dollars in
                   fraudulent claims to Medicare. Some of the recruiters also ran halfway
                   houses and made extra money when HP referred discharged patients to
                   those facilities.

             Id. at 897. There was also evidence in Kallen-Zury that conditions at the halfway

             houses were substandard. Id. at 905.

                   It is clear that the Kallen-Zury defendants actively participated in the

             mistreatment of patients by falsifying patient records to reflect that they suffered from

             mental health maladies and then sent them packing as soon as their Medicare payments


                                                        55
AO 72A
(Rev.8/82)
             ended. In this case, the connection between Defendants’ actions and risk to patients

             is much more tenuous because Defendants were not directly involved in patient care.

             Kallen-Zury is also distinguishable because of the vast number of patients at issue in

             this case and the apparently statistically insignificant number of bad patient outcomes

             in a birthing context where some adverse outcomes do at times occur. See infra

             discussion at § III.C.2.

                   The Government has also cited to an order in United States v. Esformes, 16-

             20549-CR (March 15, 2019, S.D. Fla.) (filed as Exhibit A to [Doc. 441]), in which the

             court denied the defendants’ motion to exclude evidence about the quality of care.

             That order, however, is summary in nature and provides no discussion of the facts of

             the case or the court’s reasoning for denying the motion. Moreover, having reviewed

             the Government’s response in opposition to Esformes’ motion in limine to exclude

             evidence of quality of care, id. Motion at CM/ECF Doc 1096 (Feb. 8, 2019), it appears

             that patient care evidence is clearly relevant in that case because Esformes is accused

             of billing Medicare for services that were not rendered and the Government seeks to

             present patient testimony that the patients did not actually receive the services for

             which Esformes billed Medicare. Id. at 3 (“Evidence that people were deprived of

             basic necessities that the Defendant asked Medicare to pay for, such as food and

             diapers, is therefore part of this alleged fraud scheme.”); at 4 (“To determine if the


                                                       56
AO 72A
(Rev.8/82)
             claims to Medicare were false and fraudulent, the jury must be able to compare what

             services were billed for and what services were actually provided.”). Here, there is no

             suggestion that Government’s “patient harm” evidence is associated with proof of an

             allegation that Defendants billed for services that were not provided.

                    Having distinguished the two cases cited by the Government, however, this

             Court recognizes that evidence of risk to patients in this case may potentially tend to

             indicate intent. Holland and Moore stand accused of violating the law by paying

             kickbacks to bring more patients to their hospitals, and Cota stands accused of

             accepting those kickbacks to refer the patients. In their role as healthcare executives,

             Defendants would be expected to put patient welfare above their financial interests,

             and the fact that they did not do so may indicate that they favored financial gains from

             the fraud scheme over the interests of their patients. Still, in the context of the

             allegations in the current case, the relevance of this evidence, to the degree that it exists

             at all, is slight. Hospital executives can (and probably sometimes do) accept legal

             patient referrals and related business strategies to increase revenue at their hospitals

             while at the same time knowing that those patients might potentially be better served

             at a different hospital because the care might be in some way better at the different

             hospital. While those executives’ actions may be unethical, they are not illegal, and




                                                          57
AO 72A
(Rev.8/82)
             their actions in that regard are not per se evidence of their having committed a crime.



                   In the discussion below regarding the fine enhancement under the major fraud

             statute, 18 U.S.C. § 1031, this Court notes that there does not seem to be a causal

             connection between the alleged fraud and the risk of harm to patients. That concern

             also applies to this discussion: if all patients faced the same risks of harm regardless

             of whether they were illegally referred, the existence of those risks likely does not

             demonstrate intent to violate the AKS.

                   The Government’s argument that the evidence “completes the story” of

             Defendants’ crimes is still less convincing. “Evidence, not part of the crime charged

             but pertaining to the chain of events explaining the context is properly admitted if

             linked in time and circumstances with the charged crime, or forms an integral and

             natural part of an account of the crime to complete the story of the crime for the jury.”

             United States v. Wright, 392 F.3d 1269, 1276 (11th Cir. 2004) (alterations, quotations

             and citations omitted). In Wright, a police officer, Knox, attempted to arrest Wright

             for driving under the influence, and Wright resisted and assaulted Knox in the process.

             Id. at 1271. Upon searching the vehicle after Wright’s arrest, Knox discovered a

             handgun. Id. Because Wright was a convicted felon, he was tried in federal court for

             being a felon in possession of a firearm, and the Eleventh Circuit concluded that the


                                                        58
AO 72A
(Rev.8/82)
             district court properly admitted evidence of the DUI, resisting arrest, and assaulting the

             officer.

                    Here, the possession of a firearm charge did not encompass the resisting
                    arrest or battery counts, nor did it involve the charge of driving under the
                    influence. Nonetheless, evidence of those events contributed to the
                    understanding of the situation as whole. The erratic driving led Officer
                    Knox to stop Wright. Knox’s assessment of Wright’s intoxication gave
                    him to cause to arrest Wright. The series of events culminated in
                    Wright’s violent struggle with Knox, and ultimately the discovery of the
                    firearm. If the jury had merely heard evidence of the last event—the
                    discovery of the firearm—the jury would be relegated to its own, and
                    possibly incorrect, assumptions about the events prior to officers finding
                    the weapon. The probative value of this evidence is demonstrated by the
                    need to put a cohesive sequence of the crime before the jury. Likewise,
                    evidence of resisting arrest is probative of Wright’s consciousness of
                    guilt. United States v. Borders, 693 F.2d 1318, 1324 (11th Cir. 1982).
                    This Court has held that “evidence of resistance to arrest and flight is
                    admissible to demonstrate consciousness of guilt and thereby guilt.”
                    United States v. DeParias, 805 F.2d 1447, 1454 (11th Cir. 1986)
                    (overruled on other grounds). Therefore, we find that the evidence of
                    Wright’s resistance to arrest and the accompanying battery on a law
                    enforcement officer is relevant to proving the charged offense.

             Id. at 1276-77.

                    Similarly, in United States v. Fuertes, 723 Fed. Appx. 733 (11th Cir. 2018),

             Gladys and Mario Fuertes were convicted of healthcare fraud, conspiracy to commit

             healthcare fraud, and obstructing a healthcare crime investigation. In their appeal, the

             Fuertes challenged evidence admitted in their trial that illegally-recruited patients to

             the Fuertes’ clinics were “paid” with Oxycodone prescriptions (the recruiter would

             later purchase the Oxycodone pills for resale). The Eleventh Circuit affirmed,

                                                        59
AO 72A
(Rev.8/82)
             concluding that “[w]hile it is true that the Fuerteses were not charged with drug

             trafficking crimes, the Oxycodone prescription scheme was a part of the overall

             conspiracy. . . . It was, in other words, ‘inextricably intertwined’ with the charged

             conduct and ‘necessary to complete the story’ of explaining [the recruiter’s] and some

             patients’ involvement.” Id. at 737.

                   The Government’s argument that risk to patients evidence “completes the story”

             of Defendants’ crimes are barely more than conclusory assertions, limited to the

             contention that “[t]he story of Defendants’ crime is not just a contract dispute. Labor

             and delivery, as Defendants recognize, is a ‘high risk’ medical event. Defendants’

             conduct compounded these risks, all to make money.” [Doc. 382 at 14]. This Court

             does not agree that there is sufficient linkage between the crimes accused and a risk of

             harm to patients. The criminal charges in the Indictment are proven if the Government

             establishes that Holland and Moore paid, and Cota accepted, kickbacks for patient

             referrals. Evidence of risk of harm to patients is entirely tangential. Such evidence

             would not provide needed context, was not a part of the conspiracy, and would not

             help the jury understand the Defendants’ alleged crimes.

                   The Government is on only slightly firmer ground in arguing that risk of patient

             harm evidence is necessary to determine a sentencing enhancement for Counts Twelve

             and Thirteen. Those counts allege major fraud in violation of 18 U.S.C. § 1031. The


                                                       60
AO 72A
(Rev.8/82)
             statutory maximum fine under § 1031(a)(2) is $1,000,000. However, the statutory

             maximum may be increased “not to exceed $5,000,000” where “the offense involves

             a conscious or reckless risk of serious personal injury.” 18 U.S.C. § 1031(b)(2). The

             Indictment charges this sentencing enhancement, and after Apprendi v. New Jersey,

             530 U.S. 466 (2000) (holding that other than fact of prior conviction, any fact that

             increases penalty for crime beyond prescribed statutory maximum must be submitted

             to jury and proved beyond reasonable doubt), it superficially appears that evidence of

             risk of harm to patients would be relevant for that purpose.

                   However, based on a review of the record, it further appears that the

             Government’s § 1031(b)(2) evidence suffers from a significant disconnect. As pointed

             out by Moore in his reply memorandum, [Doc. 385 at 5], the Indictment alleges that

             the Clinica mothers received “problematic and disparate care,” but nothing in the

             Government’s evidence indicates that the care was disparate—that, for example,

             unsupervised residents delivered babies of only improperly referred Clinica mothers.

             Undoubtedly, other expectant mothers who were not part of the kickback scheme

             delivered their babies at the subject Tenet hospitals, and indications are that they were

             subject to the same risks as the Clinica mothers.15

                   15
                     The Court observes additionally that parents frequently choose hospitals for
             delivery that are not the closest to their homes, based on a variety of personal or
             physician preferences or alternatively, concerns regarding the hospital options closest
             to home, or other considerations.
                                                        61
AO 72A
(Rev.8/82)
                   This Court could not find a single case that discussed how the “conscious or

             reckless risk of serious personal injury” element of § 1031(b)(2) is to be applied,16 but

             the language of the statute says that the enhanced fine applies when “the offense

             involves a conscious or reckless risk of serious personal injury” (emphasis added). A

             plain reading of the statute, in particular the requirement that the offense involved a

             conscious or reckless risk, indicates that in order for the enhanced fine to apply, the

             Government would have to establish a causal connection between the acts constituting

             the major fraud and the risk. C.f., United States v. Flores-Flores, 356 F.3d 861, 862

             (8th Cir. 2004) (requiring a causal connection between death and dangerous condition

             created by defendant under U.S.S.G. § 2L1.1(b)(5)). For example, a contractor might

             defraud the Government by using shoddy building materials that render a building

             unsafe. There, the risk of bodily injury from the unsafe building is unquestionably a

             result of the fraud—without the fraud, there would be no risk. Here, Cota/Clinica

             could have referred its patients to Holland/Moore/Tenet without any financial

             incentives, the referrals would have been legal, and it appears that the patients would

             have faced the same risks. This Court thus concludes that evidence of risks to patients

             is not admissible for the Government to establish an enhanced fine under § 1031(b)(2)

             unless the Government can establish with competent evidence that the Clinica mothers



                   16
                        Perhaps the parties can point to such cases, but to date, they have not.
                                                         62
AO 72A
(Rev.8/82)
             received care that was meaningfully disparate from that received by other Tenet

             obstetric/neonatal patients and that the disparate care occurred as a result of the fraud.

                   Finally, this Court is not convinced by the Government’s argument that

             Defendants will “open the door” to risk of harm evidence.17 If the evidence were

             otherwise inadmissible, and Defendants presented evidence of the quality of care that

             the patients received, this Court would permit the Government to present evidence to

             show the contrary. As such, this Court is confident that Defendants will not be the

             ones to open that door at trial.18

                   2. Does the Prejudicial Effect Outweigh the Probative Value?

                   Having determined that risk of patient harm evidence is, at best, only marginally

             relevant to demonstrate intent in this specific case, this Court will consider whether the

             evidence is inadmissible under Fed. R. Evid. 403. Though not expressly stated in the

             various parties’ pleadings, the evidence that the Government seeks to present can be

             classified into two types. The first type is evidence of bad outcomes suffered by

             individual Clinica patients that were referred to Tenet hospitals. The second type is



                   17
                       This Court agrees with Defendants’ assessment, [see, e.g., Doc. 385 at 8], that
             it was the Government that first brought up quality of patient care by including it in the
             Indictment, and that whatever statements counsel for Defendants made in response to
             those allegations did not have the effect of “injecting” issues of patient care.
                   18
                     On the other hand, all parties can present evidence regarding how the referral
             and care of patients was administratively handled and coordinated.
                                                        63
AO 72A
(Rev.8/82)
             evidence of irregularities in the provision of obstetric care at Tenet Hospitals.

             Examples of this second type of evidence are the Government’s allegations that

             medical residents delivered babies of Clinica mothers with no physician supervision,

             that interpreters who worked in a labor-and-delivery ward were not qualified, and that

             a Clinica physician regularly delivered over 100 babies per month. [See Doc. 382 at

             5-8].

                     With respect to the first type—evidence of bad patient outcomes—this Court

             concludes that the evidence is not admissible for any purpose. Based on Defendants’

             pleadings, it is not clear exactly how many patients the Government intends to present

             evidence on, but it appears to be no more than twenty and may be fewer.19 Over the

             course of the alleged conspiracy, it appears that Cota referred approximately 20,000

             patients to Holland’s and Moore’s hospitals, so that the Government intends to

             demonstrate bad outcomes using a sample size of no more than 0.1% of the patients,

             which is statistically irrelevant. This Court takes judicial notice of the fact that United

             States Department of Health and Human Services Agency for Healthcare Research and

             Quality reports that in 2015, 1.47% of women giving birth in the United States suffered

             from     “severe   complications.”       Available     at   https://www.ahrq.gov/news/




                     19
                    The Government has not disputed any of the Defendants’ accounts of the
             number of women involved.
                                                         64
AO 72A
(Rev.8/82)
             newsroom/press-releases/complications-hospital-births.html. It is thus obvious that

             within any randomly selected population of 20,000 births, it would be comparatively

             easy to identify twenty bad outcomes, rendering the Government’s proposed evidence

             meaningless.

                   This Court further concludes that bad patient outcome evidence would be

             unfairly prejudicial to Defendants.       Judge Salinas entered an order granting

             Defendants’ motions to exclude the Government’s medical expert, [Doc. 433], and,

             below, this Court concludes that the Government’s appeal of that order is moot.

             However, if that expert were to testify, as Defendants point out, the expert did not

             review any patient medical records and thus cannot opine on what might have caused

             the purported bad outcomes. We are thus left with the prospect of individual women

             providing lay-witness narratives of the physical and psychic pain and suffering that

             they endured with no valid (i.e., scientific) basis to connect that pain and suffering to

             anything that Defendants did or failed to do. The potential of this evidence to inflame

             and confuse the jury is great, and as already noted, the probative value of the evidence

             is quite limited.

                   Moreover, Defendants will seek to counter this evidence, possibly by presenting

             evidence of good outcomes and possibly with expert testimony. In either event, the

             prospect of twenty or sixteen or six Government witnesses followed by an equal or


                                                        65
AO 72A
(Rev.8/82)
             greater number of defense witnesses testifying on an issue of dubious relevance would

             be an obvious waste of time. Accordingly, this Court concludes that bad patient

             outcome evidence is inadmissible under Fed. R. Evid. 403.

                   While the second type of evidence, the irregularities at the subject Tenet

             hospitals, is less problematic, this Court nonetheless concludes that the unfair prejudice

             of that evidence outweighs its probative value based on this Court’s assessment of that

             evidence, as described by the parties. Similar to the discussion above, if the

             irregularities affected all obstetric patients and not just the Clinica mothers, this Court

             does not see how that evidence would tend to demonstrate an intent to commit fraud

             or violate the AKS. However, if the Government is able to demonstrate with

             competent evidence that the irregularities affected only illegally-referred patients, this

             Court will revisit the issue.

                   To summarize, this Court concludes that evidence of risk of harm to patients is

             inadmissible. This conclusion renders moot the Government’s appeal, [Doc. 437], of

             the Magistrate Judge’s order excluding the testimony of the Government’s proposed

             obstetrics expert Jean Bolan, M.D., [Doc. 433].20 To the degree that the Government

             can establish that evidence of a risk of harm to patients relates to Defendants’ alleged




                   20
                     The Court additionally notes that there was a sound basis for the Magistrate
             Judge’s Order.
                                                         66
AO 72A
(Rev.8/82)
             crimes as discussed above, this Court will revisit the Government’s appeal upon a

             motion by the Government.

                                             IV. James Hearing

                   This Court has reviewed the parties arguments in connection with Defendants’

             motions seeking a hearing pursuant to United States v. James, 590 F.2d 575 (5th Cir.

             1979). [Docs. 195, 218, 223]. Defendants request that the government be required to

             prove—as a prerequisite to the introduction of co-conspirator hearsay statements at

             trial—that those statements are admissible under Fed. R. Evid. 801(d)(2)(E), which

             provides that statements of co-conspirators made during the course and in furtherance

             of the conspiracy are not hearsay. For the statements to be admissible under Rule

             801(d)(2)(E), the government must prove by a preponderance of the evidence that: (1)

             a conspiracy existed; (2) the conspiracy included the declarant and the defendant(s)

             against whom the statement is offered; and (3) the statement was made during the

             course and in furtherance of the conspiracy. United States v. Miles, 290 F.3d 1341,

             1351 (11th Cir. 2002).

                   The Government opposes the motion, pointing to the significant body of case

             law in the Eleventh Circuit that holds that a James hearing is not required if such a

             hearing would be impractical. Instead, this Court “could admit the statements subject

             to the government’s ‘connecting them up’ with enough independent evidence by the


                                                      67
AO 72A
(Rev.8/82)
             end of trial.” United States v. Roe, 670 F.2d 956, 962 (11th Cir. 1982); see also United

             States v. Hasner, 340 F.3d 1261, 1274-75 (11th Cir. 2003); United States v. Hewes,

             729 F.2d 1302, 1312(11th Cir. 1984).

                   The problem in this Court’s opinion is that according to Defendants, and

             undisputed by the Government, there are as many as fifty-five potential coconspirators

             involved in this case. On the one hand, this Court shares the Government’s concern

             that a James hearing has the potential to turn into a several-day mini-trial. On the

             other, this Court strongly wishes to avoid a situation at trial where the parties haggle

             at length over the admissibility of numerous coconspirator statements while the jurors

             sit in the jury room clogging their arteries with stale muffins and losing their attention

             and capacity to absorb the evidence.

                   This Court proposes a compromise. Because it plans to do it anyway (albeit

             thirty days before the as-yet unscheduled trial) the Government should provide to

             Defendants, within sixty days, its list of coconspirator statements that it intends to

             introduce at trial along with its arguments in support of the contention that the

             conspiracy included the declarants and the defendant(s) against whom the statements

             are offered and that the statements were made during the course and in furtherance of

             that conspiracy. Defendants can then file a motion at least sixty days before the trial

             seeking exclusion of whatever statements that they believe (in good faith) should be


                                                        68
AO 72A
(Rev.8/82)
             excluded. This Court will review that motion and either rule on the admissibility of

             the statements or, where necessary, hold a hearing.

                                               V. Conclusion

                   Based on the foregoing discussion, and as limited and/or modified by the

             Court’s discussion herein, it is hereby ORDERED that:

                   The First R&R, [Doc. 306], is hereby ADOPTED as the order of this Court, and

             Defendants’ motions to dismiss, [Docs. 183, 186, 187, 201, 209, 214, 217], are

             DENIED.

                   The Second R&R, [Doc. 332], is hereby ADOPTED as the order of this Court,

             and Defendants’ motions to sever, [Docs. 262, 263], are DENIED.

                   The Third R&R, [Doc. 339], is hereby ADOPTED as the order of this Court,

             and Defendants’ motions to dismiss for delay and due process violations [Docs. 177,

             180, 181, 199, 205, 261], are DENIED.

                   The Fourth R&R, [Doc. 348], is hereby ADOPTED as the order of this Court,

             and Holland’s motion, [Doc. 188], is GRANTED IN PART and Count Ten of the

             Indictment, charging Defendant John Holland with falsification of books and records,

             shall be DISMISSED without prejudice for lack of venue within 14 days of the date

             of this Order.21

                   21
                     The Court provides this 14 day window solely to give Defendant Holland an
             opportunity, if he so chooses, to consent to venue in connection with Count Ten.
                                                      69
AO 72A
(Rev.8/82)
                    The Fifth R&R, [Doc. 357], is hereby ADOPTED as the order of this Court, and

             Defendants’ motions to compel [Docs. 185, 204, 213], motions to dismiss for failure

             to allege fraud, [Docs. 184, 202, 211], motions to dismiss counts for defective

             allegations, [Docs. 189, 206], motion to dismiss for ex post facto violations, [Docs.

             190, 208], motions to dismiss the Government’s “One Purpose” Theory, [Docs. 264,

             270, 282], motions to dismiss based on abuse of the grand jury, [Docs. 182, 200, 207],

             are DENIED.

                    Defendants’ motions in limine to exclude evidence of risk of harm to patients,

             [Docs. 374, 376, 377, 426, 429], are GRANTED and such evidence is excluded.

                    The Government’s Objections to the Magistrate Judge’s Order Granting

             Defendants’ Motions to Exclude or Limit the Expert Testimony of Dr. Jean C. Boland,

             M.D. (Docs. 433, 437) are DENIED.

                    Defendants’ motions for a James hearing, [Docs. 195, 218, 223], are

             GRANTED IN PART. The Government is ORDERED to provide to Defendants,

             within sixty days, its list of coconspirator statements that it intends to introduce at trial

             along with its arguments in support of the contention that the conspiracy included the

             declarants and the defendant(s) against whom the statements are offered and that the

             statements were made during the course and in furtherance of that conspiracy. Should




                                                          70
AO 72A
(Rev.8/82)
             they seek to do so, Defendants MUST FILE their motion seeking exclusion

             coconspirator statements at least sixty days before the trial.

                   In addition, Holland’s various motions to file excess pages, [Doc. 355, 364,

             380], are GRANTED nunc pro tunc.

                   IT IS SO ORDERED, this 21st day of June, 2019.



                                                        ___________________________________
                                                        AMY TOTENBERG
                                                        UNITED STATES DISTRICT JUDGE




                                                       71
AO 72A
(Rev.8/82)
